— Appeal by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered October 8, 2009, revoking a sentence of probation previously imposed by the same court (Kelly, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous convictions of vehicular assault in the second degree and driving while intoxicated.,
Ordered that the amended judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his claim that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248 [2006]; People v Lococo, 92 NY2d 825 [1998]; People v Lewis, 73 AD3d 1212 [2010]; People v Rosas, 34 AD3d 605 [2006]). Covello, J.P., Dickerson, Hall and Lott, JJ., concur.